UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ATLAS AIR, INC., et al.,

                Plaintiffs,

        v.
                                                     Civil Action No. 17-1953 (RDM)
 INTERNATIONAL BROTHERHOOD OF
 TEAMSTERS, et al.,

                Defendants.


                                               ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that Plaintiffs’ motion for a preliminary injunction, Dkt. 5, is GRANTED and

Defendants’ motion to dismiss, Dkt. 51, is DENIED; and it is further

       ORDERED that Defendants, their officers, agents, employees, members employed by

Plaintiffs, and all persons acting in concert with any of them be, are hereby preliminarily

enjoined from authorizing, encouraging, permitting, calling, engaging in, or continuing any

strike, work stoppage, sick-out, concerted refusal to volunteer for or to accept work assignments

(including, without limitation, open time flights), slowdown (including, without limitation, the

existing SHOP and BOOT campaigns), or other self-help against Plaintiffs relating to the dispute

or disputes arising from the Section 6 notice served in the round of bargaining that commenced

on or about February 2016; and it is further

       ORDERED that the preliminary injunction shall remain in effect until (1) the expiration

of thirty days following termination of mediation by the National Mediation Board under Section

5 of the Railway Labor Act (“RLA”), and completion of emergency board procedures thereafter
if an emergency board is established under Section 10 of the RLA; (2) final adjudication of the

pending case; or (3) further order of this Court; and it is further

        ORDERED that Defendants shall take all necessary steps to inform their officers, agents,

employees, and members employed by Plaintiffs of their obligation to comply with the terms of

this Order, including, without limitation, their obligation to cease any existing activity that is

inconsistent with this Order; and it is further

        ORDERED that Defendants shall make all reasonable efforts to prevent their officers,

agents, employees, members, and all persons acting in concert with any of them from engaging

in conduct enjoined by this injunction; and it is further

        ORDERED that within 72 hours after this Order issues, Defendants shall file a

declaration with the Court setting forth (1) the steps taken to give notice of this Order to their

officers, agents, employees, and members who are employed by Plaintiffs of their obligation to

comply with the terms of this Order, and (2) the steps taken by Defendants to ensure compliance;

and it is further

        ORDERED that within 48 hours after this Order issues, an undertaking in the sum of

$200,000, or cash in that amount, be filed by the Plaintiffs to pay the costs, attorneys’ fees, and

damages sustained by any person or entity found to have been wrongfully enjoined or restrained;

and it is further

        ORDERED that on or before December 7, 2017, Plaintiffs and/or Defendants may seek

reconsideration of the bond amount set by this Order upon a proper showing; and it is further

        ORDERED that this preliminary injunction may be served by any person over the age of

18 years selected for the purpose by Plaintiffs; and it is further




                                                   2
 
       ORDERED that the parties shall appear for a Rule 16 scheduling conference on

December 21, 2016 at 2:00 pm, and shall file the joint report required by Local Rule 16.3(d) on

or before December 7, 2016.



                                                           /s/ Randolph D. Moss
                                                           RANDOLPH D. MOSS
                                                           United States District Judge


Date: November 30, 2017




                                               3